ALMON, Justice.
Sam Williams was married to Gurther Williams. They had three children, who are now adults. Sam died, and Agatha, one of the children, was appointed adminis-tratrix of his estate. Gurther filed an application to set aside exemptions, as provided for under Ala.Code 1975, § 43-8-110 through -112. The probate court appointed three commissioners to appraise the estate property. The commissioners reported the value of the estate to be $8,000. The value of the exemptions provided for Gurther under §§ 43-8-110 and 43-8-111 is $9,500, and, because the value of the estate was less than this, the probate court awarded the entire estate to Gurther.
Agatha appeals from this ruling. Her only arguments are generalized statements that the appraisal was not conducted correctly. These arguments have no merit.
The probate court followed the mandate of §§ 43-8-110 and 43-8-111. Garrard v. Lang, 514 So.2d 933 (Ala.1987). Accordingly, the judgment is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ADAMS and STEAGALL, JJ., concur.